          Case 1:19-cr-00485-AT Document 40 Filed 04/15/20 Page 1 of 5


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: __4/15/2020_
               -against-
                                                                          19 Cr. 485 (AT)
GREG ZEHNER,
                                                                              ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       Defendant, Greg Zehner, is currently imprisoned at the Metropolitan Detention Center

(the “MDC”). See Def. Mot. ¶ 2, ECF No. 32. He is serving a one-year and one-day sentence

for his role in stealing and distributing oxycodone pills from pharmacies where he worked. See

Gov’t Letter at 1, ECF No. 34; see ECF No. 30. Zehner requests compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light of COVID-19, because he “suffers from high blood pressure,

asthma and depression,” and was initially designated as high risk by the Federal Bureau of

Prisons (“BOP”). Def. Mot. ¶ 4. For the reasons stated below, the motion is DENIED.

                                       BACKGROUND

       On October 21, 2019, Zehner pleaded guilty to five counts of narcotics conspiracy and

one count of conspiracy to possess narcotics through subterfuge, in violation of 21 U.S.C. §§

841(a)(1), 843(a)(3), and 846. See October 21, 2019 Minute Entry. On February 18, 2020, the

Court sentenced him to one year and one day’s imprisonment, which he is currently serving at

the MDC, and 36 months of supervised release. See ECF No. 30; Def. Mot. ¶ 2. Zehner, who is

38 years old, asserts that he suffers from high blood pressure, asthma, and depression. Def. Mot.

¶ 4; see Gov’t Letter at 4. On March 27, 2020, Zehner’s counsel was advised that he was on a

BOP list naming inmates who are at “high risk” to COVID-19, based on the CDC’s criteria. Def.

Mot. ¶ 4. On March 30, 2020, Zehner submitted a request for release to the MDC warden. Id. ¶

17.
           Case 1:19-cr-00485-AT Document 40 Filed 04/15/20 Page 2 of 5



       Zehner’s current release date is August 27, 2020. Id. ¶ 3. He requests that he be released

now, however, and asks the Court to modify his term of imprisonment to time served, and

impose a special condition that he serve a period of home confinement on supervised release. Id.

at 1. Such a modification, Zehner argues, would allow him to complete the remaining portion of

his sentence in home confinement, which will “permit him to protect himself from the spread of”

COVID-19. Id.

       The Government argues that Zehner’s motion should be denied because (1) he has failed

to exhaust his administrative remedies under § 3582(c)(1)(A) and (2) he has not demonstrated,

on the present record, extraordinary and compelling reasons warranting relief. Gov’t Letter at 3–

4. The Government notes that in the Presentence Report, Zehner described his overall physical

health as “good” and aside from high blood pressure, reported no other illnesses or medical

conditions. Id. at 4. It contends that given Zehner’s age, 38 years old, “the health description in

the PSR does not appear to place Zehner in one of the categories at higher risk of severe COVID-

19.” Id.

       The Government acknowledged that the PSR could be incomplete or inaccurate and that

it had the requested medical records relevant to Zehner’s claim from the BOP, but had not yet

received a response. Id. The Court, therefore, directed the parties to submit additional medical

evidence relevant to Zehner’s health. See ECF No. 37. On April 13, 2020, the Government

informed the Court that it had obtained Zehner’s MDC medical records from the BOP and

forwarded those records to Zehner’s counsel. ECF No. 38 at 1. The records, however, do not

indicate that Zehner suffers from asthma or other lung dysfunction. Id. “To the contrary, notes

from a March 13, 2020 examination reflect that Zehner’s lungs were clear and without crackles,

rhonci, or wheezing.” Id. Moreover, BOP’s medical staff informed the Government that Zehner

                                                 2
           Case 1:19-cr-00485-AT Document 40 Filed 04/15/20 Page 3 of 5



was no longer included on the MDC’s list of inmates at higher risk of severe COVID-19 illness

and “does not know of any medical reason that Zehner would have been placed on an earlier

version of that list.” Id. at 2. On April 14, 2020, Zehner’s counsel wrote to the Court and noted

that although Zehner’s “medical conditions include high blood pressure and depression, we have

no additional medical records regarding his previous diagnosis of asthma” and “are not aware

that [Zehner] continues to suffer from this condition.” ECF No. 39 at 1.

                                           DISCUSSION

       The Court need not reach the question of whether Defendant’s failure to complete

administrative exhaustion bars his application, because the request for release can be denied on

the merits. Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

the defendant’s behalf,” a court may reduce such defendant’s sentence if it finds that

“extraordinary and compelling circumstances warrant such a reduction,” and that “such a

reduction is consistent with the applicable policy statements issued by the Sentencing

Commission.” Id.

       The Sentencing Commission’s policy statement and its corresponding commentary on

§ 3582(a)(1)(A) indicate that a court may reduce a sentence for “extraordinary and compelling

reasons,” including where the defendant is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13 comment n.1(A)(ii). Extraordinary circumstances also exist where the

defendant “(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

                                                   3
             Case 1:19-cr-00485-AT Document 40 Filed 04/15/20 Page 4 of 5



his or her term of imprisonment, whichever is less.” Id. comment n.1(B). Courts may also

reduce a defendant’s sentence for “an extraordinary and compelling reason other than, or in

combination with, the reasons described in” those more specific provisions. Id. comment n.1(D).

       Notwithstanding the extraordinary scope and severity of the COVID-19 health crisis,

Zehner, does not meet any of the above criteria. He is less than 65 years old and although he

suffers from high blood pressure and depression, he does not claim to have an underlying

condition that indicates that he is at heightened risk for severe illness from COVID-19. See

Centers for Disease Control and Prevention, Groups at Higher Risk for Severe Illness (April 15,

2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html.

       Many courts have granted modified sentences in light of COVID-19 for defendants with

illnesses or injuries that make them particularly vulnerable to COVID-19. See, e.g., United

States v. Zukerman, 16 Cr. 194, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (collecting

cases). By contrast, in a case where those illnesses or injuries were absent, another court in this

district recently denied such a request. See United States v. Haney, No. 19 Cr. 541, 2020 WL

1821988, at *5 (S.D.N.Y. Apr. 13, 2020) (denying compassionate release where “unlike many of

the prisoners who have applied in recent days for release because they suffer from asthma,

diabetes, heart disease, or other deleterious health conditions that make them unusually

vulnerable to the effects of COVID-19 — [the defendant] is in reasonably good health”). The

Court likewise finds that Zehner has not demonstrated that extraordinary and compelling




                                                 4
            Case 1:19-cr-00485-AT Document 40 Filed 04/15/20 Page 5 of 5



circumstances warrant a reduction of his sentence. The Court concludes, therefore, that

Defendant is ineligible for release on the merits.1

                                               CONCLUSION

        Accordingly, Defendant’s motion for release under 18 U.S.C. § 3582(c)(1)(A) is

DENIED.

        SO ORDERED.

Dated: April 15, 2020
       New York, New York




1
 In so ruling, the Court does not pass on the administrative exhaustion question posed in this case, and does not
abandon its position expressed in prior orders with respect to the exhaustion of administrative remedies under
certain circumstances. See Zukerman, 2020 WL 1659880, at *4 (granting compassionate release); United States v.
Perez, No. 17 Cr. 513, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (same).
                                                        5
